In this case the trial court sustained appellee's general demurrer to appellants' plea of privilege, and overruled said plea without hearing any evidence, as was done in the companion case of American Fruit Growers, Inc., v. Sutherland (Tex.Civ.App.) 50 S.W.2d 898, and American Fruit Growers, Inc., v. Luttring (Tex.Civ.App.) 50 S.W.2d 901. The pleadings, pleas of privilege, controverting affidavits, and the procedure, orders, and judgments were alike in the three cases.
For the reasons given for reversal in the case first cited, the judgment in this case must be reversed and the cause remanded for further proceedings. Eckert-Burton Const. Co. v. Board of School Trustees (Tex.Civ.App.) 51 S.W.2d 642.
Numerous other grounds for reversal are apparent in the record, but will probably not recur upon another trial, and therefore need not be discussed or specifically decided upon this appeal.
The judgment is reversed, and the cause remanded.